Citation Nr: 0836139	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  99-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to a service-connected condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  

The veteran indicated on his December 1999 Substantive Appeal 
that he wished to have a hearing before a Veteran's Law 
Judge.  However, he had a hearing before a Hearing Officer at 
the RO in January 2000 and at that time the veteran indicated 
that he no longer wished to have a hearing before a Veterans 
Law Judge.

The veteran's claim was remanded by the Board in November 
2003 and again in November 2006.


FINDINGS OF FACT

1.  The veteran did not experience sleep apnea during service 
or for many years after discharge from service, and is not 
related to any incident of service.

2.  The veteran's sleep apnea is not caused by or aggravated 
by his service-connected post-traumatic stress disorder 
(PTSD).



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service and is not proximately due to, or the result of, or 
aggravated by a service-connected condition.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the veteran 
was provided the required notice with respect to his claim by 
means of May 2004 and December 2006 letters from the agency 
of original jurisdiction.  While these letters were issued 
subsequent to the rating decision on appeal, the veteran's 
claim was readjudicated by July 2006 and July 2008 
Supplemental Statements of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Therefore, despite any deficiency in 
the timing of the notice provided to the veteran, the Board 
finds no prejudice to the veteran in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of a June 2007 notice letter.  As noted above, the veteran's 
claim was readjudicated in a July 2008 Supplemental Statement 
of the Case.  See Mayfield and Pelegrini, both supra.  
Therefore, despite any deficient notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in the processing of a final decision.  See 
Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
veteran's service medical records, private medical records 
and VA medical records.  The veteran has been provided VA 
medical examinations.  Attempts to obtain the veteran's 
Social Security Administration (SSA) records were 
unsuccessful, and the veteran was informed that any such 
records were unavailable by way of the July 2008 Supplemental 
Statement of the Case.  Accordingly, the record reveals that 
all available pertinent records have been obtained with 
respect to the veteran's claim and that the RO has fulfilled 
the duty to assist the veteran to the extent possible with 
regard to the claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a),(b); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

III.  History and Analysis

At the January 2000 hearing before a Hearing Officer, the 
veteran stated that he had trouble sleeping.  He testified 
that he now had sleep apnea.  He said that his snoring had 
occurred prior to his wife dying, but that it had gotten 
worse since then.  In April 2000 the veteran submitted a VA 
Form 9 in which he asserted that his sleep apnea was caused 
by his service-connected PTSD.

The veteran's service medical records are silent to any sleep 
complaints.  A March 1972 rating decision granted the veteran 
service connection for a nervous disorder.  A June 1980 VA 
examination report indicates that the veteran had trouble 
sleeping, which was attributed to the veteran's service-
connected psychiatric disorder.  

The veteran received inpatient treatment at a VA facility in 
July 1998 for his service-connected PTSD.  The hospital notes 
indicate that the veteran was observed having sleep apnea 
during the night.  August 1998 VA sleep studies confirmed 
that the veteran had sleep apnea and the veteran was 
prescribed a CPAP machine.  In May 2006 the veteran underwent 
a VA polysomnogram.  In June 2006, the VA physician who 
conducted the polysomnogram stated that the veteran had 
obstructive sleep apnea.  The VA examiner opined that it was 
unlikely that the veteran's sleep apnea was related to his 
military service.  The VA examiner noted that the veteran's 
records revealed that the veteran also had a different sleep 
disorder due to his psychiatric illness, mainly PTSD.  
However, the VA examiner did not relate the veteran's sleep 
apnea to the veteran's PTSD sleep symptoms.  

While the veteran maintains that his current sleep apnea is 
related to service or to his service-connected PTSD, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 
 
In this case there is no medical evidence relating the 
veteran's current sleep apnea to service or to the veteran's 
service-connected PTSD.  Additionally, there is no medical 
evidence indicating that the veteran's sleep apnea is 
aggravated by his service-connected PTSD.  Since there is 
medical evidence, the June 2006 VA physician's opinion, that 
the veteran's sleep apnea is unrelated to service, and no 
medical evidence to the contrary, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that service connection for sleep apnea is not warranted.


ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to a service-connected condition, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


